Citation Nr: 1823836	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to accrued benefits as reimbursement for medical, funeral, and burial expenses due and payable to the Veteran's surviving son.  


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1943 to November 1945.  He died in April 2011 and the appellant, his son, applied for reimbursement of medical, funeral, and burial expenses in March 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision by the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In his September 2014 substantive appeal, the appellant requested a Board hearing which was scheduled for January 2015.  However, the appellant failed to attend the hearing without good cause and therefore his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

The evidence of record does not demonstrate that the appellant incurred costs for the Veteran's medical, funeral, and burial expenses, or that he was appointed as an executor by the State of Connecticut and issued letters testamentary.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for medical, funeral, and burial expenses due and payable to the Veteran's surviving son are not met.  38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to reimbursement for the payment of the Veteran's last expenses relating to his sickness, funeral, and burial.  

Periodic monetary benefits (other than insurance and service-members' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to (1) the first living person listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent, or in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).

In this case, the given that the appellant is over the age of 23, he is not the Veteran's "child" for the purposes of determining eligibility for VA accrued benefits, and is entitled to only so much of any accrued benefit as is necessary for reimbursement for those expenses he paid from his own funds related to the Veteran's last sickness, funeral, and burial.  

After a review of the evidence, the Board determines that the appellant is not entitled to reimbursement for any expenses related to the Veteran's last sickness, funeral, and/or burial.  

In this case, the evidence does not indicate, and the appellant does not assert, that he used his own personal funds to pay for the Veteran's medical, funeral, and burial expenses.  Specifically, the aforementioned expenses were paid out of two separate bank accounts and the appellant did not have a legal interest in either account.  Indeed, in his September 2014 substantive appeal, the appellant acknowledged that he did not have a personal legal interest in either account.  As a result, given that the appellant did not personally pay for the burial, funeral, and medical expenses, VA is precluded from making payment to the appellant for these expenses.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).

Alternatively, the appellant asserts that accrued benefits are owed to the Veteran's estate, as the Veteran arranged for payment of these expenses in his last will and testimony.  Moreover, the appellant contends that he directed the payments out of the Veteran's joint bank account as the executor of the estate.  Nevertheless, while the appellant contends that the Veteran's last will and testament made him the executor or administrator of his estate, the appellant has not provided sufficient evidence, including any official document from the State of Connecticut or letters testamentary, evidencing his official appointment as executor or administrator of the estate.  See Conn. Gen. Stat. § 45a-283.  Instead, the appellant submitted a document from the Court of Probate for the State of Connecticut indicating that the estate was settled "without administration or probate of will."  Moreover, the document specifically stated that the Veteran's will "is not being presented for probate."  Thus, despite the appellant's assertions and the Veteran's last will and testament, the appellant was not officially the executor or administrator of the Veteran's estate under the laws of the State of Connecticut.  Therefore, as the appellant has not demonstrated that he was appointed as an executor by a judge and issued letters testamentary he lacks legal standing to pursue a claim for reimbursement of these expenses as the executor. 

The Board acknowledges the Veteran's honorable military service and the loss his family has experienced.  The payment of the benefits sought, however, is strictly based on specific statutory and regulatory guidelines.  In this case, the Board finds no legal basis for the appellant's claim of entitlement to medical, funeral, and burial benefits under the law.  See 38 C.F.R. § 3.1702 (c)(1), (2). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Court has held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

Entitlement to reimbursement for medical, funeral, and burial expenses due and payable to the Veteran's surviving son, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


